Citation Nr: 1202922	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision from the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2008 and April 2010, the Board remanded these matters for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In both the June 2008 and April 2010 remands, the Board instructed the RO to obtain all VA treatment records pertinent to the present claims dating back to 1985.  On review of the claims file, it appears that all pertinent VA treatment records have been obtained dating back to 2002.

In the October 2011 Informal Hearing Presentation, the Veteran's accredited representative pointed out that the VA treatment records dated prior to 2002 exist only in hard copy form.  The Veteran's accredited representative had checked with the VAMC Washington, DC, Medical Records Manager and confirmed that the pre-computerized records had been retired.  The Medical Records Manager indicated that a formal request for the pre-2002 records was required.

It does not appear that a formal request has been made for the Veteran's pre-2002 retired VA medical records.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another remand is required by law for compliance with the June 2008 and April 2010 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA medical records that have not already been associated with the claims folder, to specifically include any medical records from the Washington D.C. VAMC and the Greenbelt VACBOC dating back to 1985.  

This search should NOT be limited to computerized records.  If necessary, all retired, non-computerized records should be requested dating back to 1985.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


